DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-7 are directed to a method, which is a process. Claims 8-14 are directed to an engine, which is an apparatus. Claims 15-20 are directed to a non-transitory computer readable medium, which is an article of manufacture. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Step 1):
Taking claim 8 as representative, claim 8 sets forth the following limitations reciting the abstract idea of determining image features to determine product recommendations:
receiving a request from a current user for a recommendation of an item, wherein the request comprises an image containing the item;
analyzing the item in the image using a plurality of objective models, wherein analyzing the item in the image comprises assigning an objective label and a percentage of confidence in the assigned label for each of the objective models;
analyzing the item in the image using a plurality of subjective models wherein analyzing the item in the image comprises assigning an subjective label and a percentage of confidence in the assigned label for each of the subjective models;
retrieving user context information for the current user;
generating a plurality of new labels based on the objecting labels, subjective labels, and user context information, wherein each of the plurality of new labels includes a weight signifying the importance of each new label;
receiving, from an image service, one or more recommendations, wherein the one or more recommendation comprise universal resource locations to clothing that matches the labels assigned to the image; and
transmitting the one or more recommendations to the user when a confidence level in the recommendations exceeds a predefined threshold.

The recited limitations above set forth the process for determining image features to determine product recommendations. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 8 does recite additional limitations, such as: 
at least one processor;
at least one input device;
at least one storage device storing processor-executable instructions; 
a user device;
machine learning models;
Taken individually and as a whole, claim 8 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the instant claims recite a processor, input device, storage device, and a user device, these components are generic computing components recited at a very high level of generality that are merely utilized to provide a general link to a technological environment. As disclosed in specification paragraphs [0068-0075], the computer system merely utilizes any suitable general-purpose processor, any generic input device, such as keyboards, keypads, touch pads, etc., and any generic suitable storage device, including RAM, persistent storage (magnetic or solid state), etc. The user device is any known generic device, such as a desktop computer, laptop, smartphone, etc. (specification: [0019]). The computing components are not integral to the claims except to provide a general link to a technological environment such that the abstract idea may be performed over a network. While machine learning is recited in the claims, the claims do not provide a machine learning process, but recite it very generally and merely apply it to the abstract idea. 
In view of the above, under Step 2A (Prong 2), representative claim 8 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 


Step 2B:
Returning to claim 8, taken individually or as a whole, the additional elements of claim 8 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 8 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a request…, etc.), performing repetitive calculations (analyzing the item in the image…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 8 do not add anything further than when they are considered individually.
In view of the above, representative claim 8 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method) and independent claim 15 (non-transitory computer readable medium), the claims recite substantially similar limitations as set forth in claim 8. The additional elements of claims 1 and 15 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 8 (engine). As such, claims 1 and 15 are rejected for at least similar rationale as discussed above.

Dependent claims 2-7, 9-14, and 16-20 recite further complexity to the judicial exception (abstract idea) of claim 8, such as by further defining the algorithm for determining image features to determine product recommendations. Thus, each of claims 2-7, 9-14, and 16-20  are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-7, 9-14, and 16-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 15.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowability over the prior art.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.

The most pertinent prior art made of record include Hiranandani (US 10,922,716 B2), Finkelstein (US 11,100,544 B1), Patel (US 20180276727 A1), and PTO-892 Reference U.

Hiranandani discloses a system for identifying objects within an augmented reality scene received from a user. The system detects characteristics of objects in the received augmented reality scene and determine products to recommend to the user. The objects in the augmented reality scene are analyzed by a convolutional neural network to detect various categories and features of the objects in the scene to produce labels with a label confidence score. However, Hiranandani does not disclose retrieving context from the user, generating new labels based on objective labels, subjective labels, and context, or providing a URL with the recommendation for products that match the labels assigned to the image.

Finkelstein discloses a system to assist customers in researching products by producing image-based reviews where the images are analyzed to identify features and categories of the products. An image classifier is used to determine unique features, such as color, shapes, etc. and determine information about the various attributes of the product, and add tags to the image. However, Finkelstein does not disclose the use of a plurality of objective and subjective machine learning models, or generating new labels based on the objective labels, subjective labels, and user context.

Patel discloses a method for retrieving items for a user. Images of items are analyzed to determine various attributes of the item, such as texture, material, cut, color, style, brand, etc., and then a deep learning model is able to recommend items that are similar to the user’s query. However, Patel does not disclose generating new labels based on the objective labels, subjective labels, and user context information, or providing weights to each of the labels.

PTO-892 Reference U discloses a deep learning model to analyze images and provide fashion product recommendations. A convolutional neural network is used to perform image classification tasks and extract features. Images are input to the system, which are then analyzed to determine the closest styles from the available products to recommend to the user. However, PTO-892 Reference U does not disclose the use of a plurality of objective and subjective models, or generating new labels based on labels assigned by the objective and subjective models, and user context information.

In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, the claims remain rejected under 35 U.S.C. 101. This rejection must also be overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625